Citation Nr: 0708266	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-28 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for residuals of a heat 
stroke, to include polycythemia; an enlarged heart; 
hypertension; cerebrovascular accident with paralysis of the 
left upper and lower extremities; and paralysis of the right 
lung with shortness of breath.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to April 
1958.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 decision by the RO in Huntington, West 
Virginia.

In September 2006, to support his claims, the veteran 
testified at a videoconference hearing held at the RO before 
the undersigned Acting Veterans Law Judge (VLJ) of the Board.  

In an April 2006 letter from the veteran, he seems to be 
raising a claim for entitlement to payment or reimbursement 
of unauthorized medical expenses provided by United Hospital 
Center.  As this issue is not currently in appellate status 
it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(d) (2006).  Such 
assistance includes making as many requests as necessary to 
obtain relevant records (including service medical records) 
from a Federal department or agency until VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 5103A 
(c); 38 C.F.R. § 3.159(c)(2).

The record does not contain any of the veteran's service 
medical records.  The record reflects that in November 2003 
the RO requested the veteran's medical/dental records, SGO's 
and morning reports.  A December 2003 reply included the 
veteran's morning reports but there was no indication as to 
the location of the veteran's service medical records.  Thus, 
the record does not reflect that all attempts to secure 
service medical records from alternate sources have been 
exhausted.  Therefore, the Board concludes additional efforts 
must be made to locate the veteran's service medical records.

Additionally, the record seems to indicate the veteran has 
been awarded disability benefits by the Social Security 
Administration (SSA).  In a November 2003 statement from the 
veteran and in his August 2004 notice of disagreement, he 
reported that he was in receipt of benefits from SSA due to 
his various heart disorders.  He also indicated that the SSA 
has numerous medical reports which reflect treatment for his 
heart disabilities.  There are, however, no records on file 
pertaining to such benefits.  The Court has made it 
abundantly clear that the records concerning awards of Social 
Security disability benefits are relevant and must be 
obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  The 
RO should contact the SSA and attempt to obtain copies of the 
decision granting benefits as well as any medical evidence 
used in reaching that decision.  The medical records that 
provided the basis for this agency's decision may include 
findings that are pertinent to the veteran's claim with VA.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran's 
service medical records from alternate 
sources, as appropriate.   All records 
obtained should be associated with the 
claims file.  If after an exhaustive 
search, it is determined that service 
medical records have been destroyed, 
lost, or otherwise become unavailable, 
document this fact and note all 
attempts that were made to locate them.

2.  Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, and then 
associate these documents with his 
claims folder.  These records should 
include copies of any decision on the 
claim for disability benefits, as well 
as any medical records used to make the 
determination of entitlement to such 
benefits, and any hearing transcripts, 
etc.

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If they are not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case, and give him them time to 
respond to it before returning the case 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




